Citation Nr: 1611068	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lindsey Bailey, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at hearings before a Decision Review Office (DRO) at the RO in July 2013 and before the undersigned Veterans Law Judge in October 2015.  Transcripts of those hearings are of record.

The issues of entitlement to service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's hepatitis C either began during or was otherwise caused by his military service.

2.  The Veteran's depressive disorder is due to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for acquired psychiatric disorder have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran had the opportunity to testify at hearings before a DRO in July 2013 and before the Board in October 2015.

No VA examination was requested in relation to the issue of service connection for hepatitis C.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for hepatitis C.  See 38 U.S.C. § 5103A(a).  The record does not show any evidence establishing that hepatitis C occurred in active service or within one year of separation from active service or evidence that this disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's hepatitis C either began during or was otherwise caused by his military service.  These statements alone are insufficient to trigger VA's duty to provide an examination, particularly in light of the fact that the Veteran has suggested a number of possible causes for his hepatitis C.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hepatitis C

The Veteran filed his service connection claim for hepatitis C in November 2009, which was denied by a June 2010 rating decision.

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

The Veteran's STRs do not document any complaints, treatment, or diagnosis of hepatitis C.  In June 1977 and December 1977, he denied having hepatitis.  At his separation examination in March 1978, he denied having joint complaints or jaundice, typical symptoms of hepatitis C.  In addition, STRs do not reflect any of the medically recognized risk factors for hepatitis C.

The Veteran's medical records show that he was diagnosed with hepatitis C in August 2000, over 22 years after his separation from service, although it is acknowledged that a test for hepatitis C did not exist at the time of the Veteran's military service.  Nevertheless, the Veteran has not reported experiencing any symptoms in or around service that a medical professional has suggested might represent the onset of hepatitis C.  In January 2009, the Veteran suggested that he had contracted hepatitis from helping his mother with intravenous fluid dialysis and other terminal care.

At his July 2013 DRO hearing, the Veteran testified that he was diagnosed with hepatitis C in 1980.  Likewise, at the October 2015 Board hearing, the Veteran testified that he was diagnosed with hepatitis C within a couple years of his separation from service, or around 1980.  However, according to the Centers for Disease Control and Prevention (CDC), hepatitis C was discovered in 1989, which would make it clear that the Veteran was not diagnosed with it in or around 1980 as he suggested.

At his Board hearing, the Veteran stated that he believed his hepatitis C was related to his military service, because there were so many people with the condition in that environment, and he thought fellow soldiers might have used his razor or tooth brush.  He was specifically asked how he knew people in his unit had hepatitis C, to which he replied that you always heard rumors.

However, again, a test for hepatitis C was not developed for a number of years after service, and as such, the Board finds the Veteran's testimony that he heard at the time of his service that a number of people in his unit had hepatitis C to be patently inaccurate.  Given that multiple statements the Veteran made at his hearing appear to be wholly unreliable, no weight is afforded to his testimony.

Furthermore, the Veteran's testimony is inconsistent with his January 2009 report to a physician.  Greater weight is given to the Veteran's statements made to a physician in connection with seeking appropriate medical care than on those he has made in pursuit of his claim for compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a Veteran).

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his military service.  

The Board notes that the Veteran denied having hepatitis C during service, and hepatitis C was not diagnosed within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous hepatitis C symptomatology since service.  Of note, the Veteran was not diagnosed with hepatitis C until August 2000, and he later reported that he contracted hepatitis C from helping his mother with intravenous fluid dialysis.
 
Regardless, the record contains no evidence of treatment for hepatitis C in service, or for any symptoms in service that might now be felt to represent the onset of hepatitis C during service.

As such, the criteria for service connection for hepatitis C have not been met and the claim is denied.

Acquired Psychiatric Disability

In August 2015, the Veteran underwent a private psychological examination with John Atkinson, M.D., a licensed psychologist.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the psychologist reported that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria for major depressive disorder.  The psychologist reported that the Veteran's depressive disorder was the result of events that occurred during his active service.  The psychologist opined that the etiology of the Veteran's major depressive disorder was his military service.

The August 2015 psychologist's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.

Although other medical opinions have reached the opposite conclusion, the Board finds that the opinion from Dr. Atkinson was sufficiently explained and grounded in the Veteran's record that the evidence for and against the Veteran's claim is in relative equipoise.

As such, the criteria for service connection for an acquired psychiatric disability have been met and the Veteran's claim is granted.


ORDER

Service connection for hepatitis C is denied.

Service connection for an acquired psychiatric disability is granted.


REMAND

The Veteran was diagnosed with hypertension in November 2010.  In a December 2015 letter, his physician Dr. Manu Patel, M.D., opined that his hypertension was stressed related.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  If the examiner cannot answer the Board's questions without an examination, one should be provided.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by a service-connected disability?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (meaning that the hypertension was made permanently worse) by a service-connected disability?  Why or why not? 

2.  Then readjudicate the appeal.  If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


